FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE FRANCISCO CHAVEZ-                           No. 08-70266
REGALADO,
                                                 Agency No. A092-703-630
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Jose Francisco Chavez-Regalado, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Avila-Sanchez v. Mukasey, 509 F.3d

1037, 1039-40 (9th Cir. 2007), and we deny the petition for review.

         The agency did not err in concluding that Chavez-Regalado did not lawfully

acquire permanent resident status in 1993 following his 1990 conviction for

possession for sale of cocaine and was therefore ineligible for section 212(c) relief.

See Monet v. INS, 791 F.2d 752, 754 (9th Cir. 1986).

         We lack jurisdiction to review Chavez-Regalado’s contention that he is

statutorily eligible for cancellation of removal because he failed to exhaust this

issue before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         Chavez-Regalado’s remaining contentions are unpersuasive.

         Chavez-Regalado’s request for judicial notice is denied. See Fisher v. INS,

79 F.3d 955, 963 (9th Cir. 1996).

         PETITION FOR REVIEW DENIED.




                                            2                                   08-70266